PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,521,645
Issue Date: December 31, 2019
Application No. 16/354,175
Filing or 371(c) Date: March 15, 2019
Attorney Docket No. 12765.0022-00000 
Flor: MONITORING A DISPLAY AND SHELF OF THE SAME PRODUCT TYPE

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition, filed June 15, 2021, which is being treated as a request under 37 CFR 3.81(b)1 to correct the assignee’s name on the Fee(s) Transmittal form PTOL-85(b) so that the Letters Patent will issue to the assignee. 

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Nathaniel C. Loyd appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The request is DISMISSED.

Petitioner states that the correct assignee’s name is “TRAX TECHNOLOGY SOLUTIONS PTE LTD.” and that an incorrect assignee’s name was included on the Part B - Fee(s) Transmittal form at the time of payment of the issue fee.  Accordingly, petitioner requests that the patent issue to TRAX TECHNOLOGY SOLUTIONS PTE LTD. 

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee:  Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction 

The request under 37 CFR 3.81(b) was accompanied by a request for a certificate of correction and perquisite fee of $160, however the request under the provision of 37 CFR 1.182  was not accompanied by the $140 fee as required.  See also MPEP 1481.01. While it is noted that petition provided a deposit account number 06-0916, however Attorney Nathaniel C. Loyd is not authorized to charge fees to this deposit account. As petitioner has failed to comply with the provisions of 37 CFR 3.81(b), the request cannot be granted at this time.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.  


/April M. Wise/
Paralegal Specialist, Office of Petitions




    
        
            
        
            
    

    
        1	1  See MPEP 1309, subsection II and Official Gazette of June 22, 2004